DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 07/21/2021. As directed by the amendment:  claims 1, 8, 11, and 15 are amended; claim 16 is cancelled.
Response to Arguments
Applicant’s arguments, see remarks, filed 07/21/2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Culaud (FR 1029746).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culaud (FR 1029746).

    PNG
    media_image1.png
    504
    374
    media_image1.png
    Greyscale

Annotated Figure 2 from Culaud.

    PNG
    media_image2.png
    417
    479
    media_image2.png
    Greyscale

Annotated Figure 4 from Culaud for claims 1-10.
Regarding claim 1, Culaud discloses:
A rotary valve comprising: (see translation page 2, paragraph 2)
a valve body (1) defining an inlet (left side in Figure 2), an outlet (right side in Figure 2), and a fluid flow path connecting the inlet (left side in Figure 2) and the outlet (right side in Figure 2)
a valve shaft (13) disposed in the valve body 1 (see translation page 4, paragraph 2)
a control element (7, 10, 11, 12, 15, 16) including a first side (see annotated figure above), a second side (see annotated figure above), and defining a pivot axis, the control element (7, 10, 11, 12, 15, 16) operatively connected to the valve shaft (13) and disposed in the fluid flow path, the control element (7, 10, 11, 12, 15, 16) rotatable by the valve shaft (13) about the pivot axis between an open position, in which the control element (7, 10, 11, 12, 15, 16) permits fluid flow between the inlet (left side in Figure 2) and the outlet (right side in Figure 2), and a closed 
the control element (7, 10, 11, 12, 15, 16) including an inlet edge (see annotated figure above) and an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis, the control element (7, 10, 11, 12, 15, 16) including a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
wherein a portion (12, 15) of the control element (7, 10, 11, 12, 15, 16) includes a lattice structure (15) including a plurality of connected lattice members (15), the lattice structure (15) defining one or more channels (16) extending across the first side (see annotated figure above) of the control element (7, 10, 11, 12, 15, 16; see translation page 4, paragraph 3)
wherein at least two (15) of the plurality of connected lattice members (15) extend from the inlet edge (see annotated figure above) towards the pivot axis, the at least two connected lattice members (15) angled inwardly relative to each other to form a joint (see annotated figure above) at the inlet edge (see annotated figure above)
wherein the joint (see annotated figure above) extends from the inlet edge (see annotated figure above) and couples directly to a brace (10), the brace (10) at least partially extending parallel relative to the pivot axis
Regarding claim 2, Culaud discloses:
wherein the one or more channels (16) of the control element (7, 10, 11, 12, 15, 16) defines a secondary flow path connecting the inlet (left side in Figure 2) and the outlet (right side in Figure 2) when the control element (7, 10, 11, 12, 15, 16) is in the open position (see translation pages 3 and 4)

wherein the lattice structure (15) includes one or more lattice cell units (7, 15, 15, 16), at least one lattice cell unit (7, 15, 15, 16) including a central cavity (16) at least partially defining one channel (16) of the one or more channels 16 (see Figure 4)
Regarding claim 4, Culaud discloses:
wherein the at least one lattice cell unit (7, 15, 15, 16) of the one or more lattice cell units (7, 15, 15, 16) has a polygonal cross-sectional shape (see Figure 4)
Regarding claim 5, Culaud discloses:
wherein the one or more lattice cell units (7, 15, 15, 16) at least partially extends across the first side (see annotated figure above) of the control element (7, 10, 11, 12, 15, 16) along the diameter (see annotated figures above), the diameter (see annotated figures above) extending in a direction perpendicular to the pivot axis of the control element (7, 10, 11, 12, 15, 16)
Please note that Figures 2 and 4 show the diameter which in Figure 4 is going into the page.
Regarding claim 6, Culaud discloses:
wherein the first side (see annotated figure above) is one of a downstream side and an upstream side of the control element (7, 10, 11, 12, 15, 16)
Regarding claim 7, Culaud discloses:
one or more channels (16) extending across the second side (see annotated figure above) of the control element (7, 10, 11, 12, 15, 16)
Regarding claim 8, Culaud discloses:
wherein the brace (10) is a lattice brace (10) connecting a first lattice cell unit (7, 15, 15, 16) to a second lattice cell unit (7, 15, 15,16) of the one or more lattice cell units (7, 15, 15, 16), the lattice brace (10) enclosing a portion of the lattice structure (see Figure 4)
Regarding claim 9, Culaud discloses:
wherein the control element (7, 10, 11, 12, 15, 16) further comprises a base (12) connecting the first side (see annotated figure above) and the second side (see annotated figure above), the lattice structure (15) being integrally formed with the base (12) of the control element (7, 10, 11, 12, 15, 16; see translation page 4; page 6, paragraph 3)
Regarding claim 10, Culaud discloses:
wherein the control element (7, 10, 11, 12, 15, 16) further comprises a base (12) connecting the first side (see annotated figure above) and the second side (see annotated figure above), the lattice structure (15) being attachable to a surface of the base (12) of the control element (7, 10, 11, 12, 15, 16; see translation page 4; page 6, paragraph 3)

    PNG
    media_image3.png
    417
    479
    media_image3.png
    Greyscale

Annotated Figure 4 for claims 11-15 and 21.
Regarding claim 11, Culaud discloses:
A control element (7, 10, 11, 12, 15, 16) for controlling fluid flow through a rotary valve, the control element (7, 10, 11, 12, 15, 16) comprising:
a body (7) having a first side (see annotated figure above), a second side (see annotated figure above) opposite the first side (see annotated figure above), and a pivot axis
the first side (see annotated figure above) of the body (7) including an inlet edge (see annotated figure above), an outlet edge (see annotated figure above) symmetrically disposed about the pivot axis, and a diameter (see annotated figure above) extending from the inlet edge (see annotated figure above) to the outlet edge (see annotated figure above)
a lattice structure (15) including a plurality of lattice members (15), the lattice structure (15) defining one or more channels (16) extending across the body (7) at an angle relative to the pivot axis of the body 7 (see translation page 4, paragraph 3)
wherein the lattice structure (15) is disposed on at least one of the first side (see annotated figure above) and the second side of the body 7 (see Figure 4)
wherein at least two of the plurality of lattice members (15) are connected and extend from the inlet edge (see annotated figure above) towards the pivot axis along the diameter (see annotated figure above)
wherein the at least two lattice members (15) are angled inwardly toward each other to form a joint (see annotated figure above), the joint (see annotated figure above) extending from the inlet edge (see annotated figure above) to directly couple to a brace (10) extending at least partially parallel relative to the pivot axis
Regarding claim 12, Culaud discloses:
wherein the lattice structure (15) includes a plurality of lattice cell units (15, 15, 16), at least one lattice cell unit (15, 15, 16) includes a central cavity (16) at least partially defining one channel (16) of the one or more channels 16 (see translation pages 3 and 4)

wherein the at least one lattice cell unit (15, 15, 16) has a cross-sectional shape defined by two or more lattice members (15), the two or more lattice members (15) connected to form the cross-sectional shape (see Figure 4)
Regarding claim 15, Culaud discloses:
wherein the brace (10) joins at least two lattice cell units (15, 15, 16) of the plurality of lattice cell units (15, 15, 16), the brace (10) at least partially defining one channel (16) of the one or more channels 16 (see Figure 4)
Regarding claim 21, Culaud discloses:
wherein a first cross- sectional area of the one or more channels (16) is different than a second cross-sectional area of the one or more channels 16 (see left most 16 and the adjacent 16 in Figure 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culaud in view of Escher Wyss SA (FR 1423231).
Regarding claim 14, Culaud discloses the invention as essentially claimed, but fails to disclose wherein the body includes a first portion of a first density and a second portion of a second density, the first density greater than the second density.
Escher Wyss SA teaches a rotary valve with a lattice structure wherein a body (1, 2) includes a first portion of a first density and a second portion of a second density, the first density greater than the second density (see translation page 3, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Culaud to provide wherein the body includes a first portion of a first density and a second portion of a second density, the first density greater than the second density, as taught by Escher Wyss SA. Doing so would save money, as the bearing structure is made of molded steel, but the supporting structure can be made of less expensive sheet metal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753